698 S.E.2d 654 (2010)
STANFORD, et al
v.
PARIS, et al.
No. 208PA09.
Supreme Court of North Carolina.
June 16, 2010.
Donald M. Stanford, Jr., for Stanford, et al.
Lacy M. Presnell, III, Raleigh, for Jean S. Mann, et al.
James K. Pendergrass, Jr., Raleigh, for Edward & Lindsay Mann.
Robert Epting, Chapel Hill, for Orange Water & Sewer.
Kenneth C. Haywood, Raleigh, for Margaret Pless.
Zipporah Edwards, Charlotte, for Margaret Pless, Paris Respondent.
The following order has been entered on the motion filed on the 17th of November 2009 by Defendant (Orange Water Sewer Authority) to Strike Plaintiff Appellants' Reply Brief:
"Motion Denied by order of the Court in conference this the 16th of June 2010."